Citation Nr: 1433697	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran testified before the undersigned in August 2012.  


FINDING OF FACT

The evidence establishes that the major depressive disorder is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard to the issue being adjudicated, the Board is granting the claim for service connection.  Thus the claim is substantiated, and there are no further VCAA duties.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Evidence of record reflects a current diagnosis of major depressive disorder.  See, e.g., March 2011 VA examination report.

During service, the Veteran complained of insomnia and was noted to have anxiety reaction.  See March 1977 service treatment record.  Upon separation, the Veteran indicated he had depression or excessive worry.  The examining clinician noted that the Veteran had "[s]eparation anxiety in the past year or so."  See March 1980 Report of Medical History.

According to the March 2011 VA examination report, the examiner opined that the current diagnosis was not related to anxiety and insomnia reported in service or having to take medication for impaired sleep.  He stated that although the Veteran was treated for impaired sleep and reported anxiety working in a stressful job, his symptoms did not result in major depressive disorder and most symptoms resolved after he left the service.  He further stated that the Veteran's depressed mood was a result of his marriage ending.  Additionally, the examiner opined that the Veteran's current depression was not caused by or a result of chronic back pain, seborrheic dermatitis, or hypertension, but was related to the Veteran's marital problems and eventual divorce.  

In a September 2012 VA treatment record, the Veteran's VA psychiatrist opined that the Veteran's mental health symptoms reported during active duty service were "more likely than not to be related to his recurrent mood disorder (Major Depressive Disorder) since anxiety is a major component of [the Veteran's] depressive disorder."  

Viewed as a whole, the evidence is at least in balance as to whether the Veteran's current major depressive disorder is related to service.  Any doubt on this issue is resolved in favor of the Veteran.  Accordingly, service connection for major depressive disorder is established.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for major depressive disorder is granted.



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


